PER CURIAM.
The only question upon this appeal of enough importance to demand notice is the judge’s charge, which followed the interpretation put upon § 145(b), 26 U.S.C.A. Int.Rev. Code, in O’Brien v. United States, 7 Cir., 51 F.2d 193, which we followed in United States v. Miro, 60 F.2d 58. We all agree that we must continue so to construe the section until the Supreme Court decides otherwise; but Judge L. HAND wishes it to appear that as a new matter he would decide otherwise, and would reverse this conviction in accordance with the reasoning of Judge Alschuler’s dissent in O’Brien v. United States, supra, which appears to him unanswerable.
Conviction affirmed.